Title: John Bondfield to the American Commissioners, 23 August 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Sirs,
Bordeaux 23 Aug 1778
Since the Letter I had the Honor to write you the 17th Inst. the Liberty Captain Reed arriv’d at this Port from Edenton which place he left the 7 July. He brings no confirmation of the French Fleets arrival such report prevaild but gives it only as french report. As per my last the Cutter General Arnold is all ready and attends the arrival of your instructions. Captain Ayres will not be able to proceed. Captain Hatch by Captain Ayres’s desire has requested me to mention him to you should you be unprovided. Permit me to add that he appears a Seaman and desireous to be employ’d in the American Navy, which he flatters himself should he meet your approbation to the command would be a step at his Arrival on the other Side. I have the Honor to be with due respect Sirs Your most Obedient Humble Servant
John Bondfield
Paris The Honble. Benj Franklin Arthur Lee John Adams Esqr
 
Addressed: The Honble Benj Franklin / Arthur Lee John Adams Esqr. / Commissioners from Congress / at / Paris
Notation: Mr Bondfield Bordeaux 23 Augt 1778
